Case held, decision reserved, motion to relieve counsel of assignment granted, and new counsel to be assigned. Memorandum: Defendant was convicted of murder in the second degree and sentenced to an indeterminate term of 25 years to life. Defendant’s assigned appellate counsel has moved to be relieved of his assignment pursuant to People v Crawford (71 AD2d 38) on the ground that any appeal would be frivolous. Defendant has submitted a pro se brief and a pro se supplemental brief, in which he has identified several issues which he claims warrant reversal of his conviction.
*1052Counsel failed to follow this court’s decision in People v Crawford (supra) by failing to provide a brief that states all points which may arguably provide a basis for appeal “with references to the record and citation of applicable legal authorities” (People v Crawford, supra, at 39; see also, People v Ninham, 164 AD2d 970). Moreover, we find that in his pro se brief defendant has raised several arguable issues, including, but not limited to, the propriety of the suppression court’s determination, the sufficiency of the evidence, and whether defendant was denied the effective assistance of counsel. Consequently, we relieve counsel of his assignment and assign new counsel to brief those issues, as well as any other issues that counsel’s review of the record may disclose (see, People v Casiano, 67 NY2d 906; People v Charnock, 163 AD2d 872). (Appeal from Judgment of Supreme Court, Cattaraugus County, Kasler, J.—Murder, 2nd Degree.) Present—Callahan, J. P., Doerr, Green, Balio and Lowery, JJ.